United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-51158
                           Summary Calendar


FREDDIE EDWARDS, ET AL.,

                                     Plaintiffs,

FREDDIE EDWARDS,

                                     Plaintiff-Appellant,

versus

DENISE DeSHIELDS, Medical Director; WILLIAM CLARYCE,
Health Administrator; SHERI TALLEY, Doctor,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 4:05-CV-51
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Freddie Robin Edwards, Texas inmate # 658647, seeks to

proceed in forma pauperis (IFP) on appeal from the district

court’s sua sponte dismissal of his civil rights complaint,

without prejudice, for failure exhaust administrative remedies,

under 42 U.S.C. § 1997e(a).    Edwards contends that the two Step 1

grievances and one Step 2 grievance appeal he filed were


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-51158
                                  -2-

sufficient to exhaust his claims that the defendants were

deliberately indifferent to his serious medical needs.     Edwards

alleged in his complaint that prison officials had refused to

replace his work boots, which were too small and were causing

pain and swelling, and that they instead gave him Ibuprofen,

which caused several serious side effects.

     By moving for leave to proceed IFP, Edwards is challenging

the district court’s certification that his appeal was not taken

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3).   We

review de novo a dismissal for failure to exhaust under

§ 1997e(a).   Days v. Johnson, 322 F.3d 863, 866 (5th Cir. 2003).

Texas prisoners must exhaust a “two-step formal grievance

process.”   See Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir.

2004).   The district court concluded that Edwards had not

exhausted his claims because his initial Step 1 grievance raised

only a claim about the work boots whereas his Step 2 appeal

instead raised the matter of the side effects of the Ibuprofen.

A review of the Step 2 appeal, however, reflects that Edwards

raised the work-boots issue as well, thus exhausting that claim.

     Edwards also filed a second Step 1 “emergency” grievance,

explicitly alleging the Ibuprofen side effects, although not

directly linking these adverse reactions to the medication.     The

district court determined that this “grievance was never even

properly filed.”    Ordinarily, “‘dismissal under § 1997e is made
                           No. 05-51158
                                -3-

on the pleadings without proof.’”   Days, 322 F.3d at 866

(citation omitted).   Edwards asserted in his complaint that he

did properly file the second Step 1 “emergency” grievance,

explaining that the grievance was not forwarded after he was

transferred to another prison and that prison officials simply

failed to respond to it.   Because “[a] prisoner’s administrative

remedies are deemed exhausted when a valid grievance has been

filed and the state’s time for responding has expired,” Powe v.

Ennis, 177 F.3d 393, 394 (5th Cir. 1999), Edwards’s allegations

regarding exhaustion were sufficient to avert sua sponte

dismissal with respect to his side-effects claim as well.

     For the reasons cited above, IT IS ORDERED that Edwards’s

motion to proceed IFP is GRANTED.   The district court’s

certification decision is VACATED, and the case is REMANDED for

further proceedings not inconsistent with this opinion.     We note

that this opinion “does not preclude a revisiting of [the

exhaustion] issue based upon a response by the defendants.”     See

Days, 322 F.3d at 868.

     Edwards’s motion for appointment of counsel is DENIED.